Name: Commission Implementing Regulation (EU) NoÃ 748/2011 of 28Ã July 2011 amending for the 153rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 30.7.2011 EN Official Journal of the European Union L 198/1 COMMISSION IMPLEMENTING REGULATION (EU) No 748/2011 of 28 July 2011 amending for the 153rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 19 July 2011 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries shall be added under the heading Natural persons: (a) Abdul Rahim Baaysir (alias (a) Abdul Rahim Bashir, (b) Abd Al-Rahim Baasyir, (c) Abd Al-Rahim Bashir, (d) Abdurrahim Baasyir, (e) Abdurrahim Bashir, (f) Abdul Rachim Baasyir, (g) Abdul Rachim Bashir, (h) Abdul Rochim Baasyir, (i) Abdul Rochim Bashir, (j) Abdurochim Baasyir, (k) Abdurochim Bashir, (l) Abdurrochim Baasyir, (m) Abdurrochim Bashir, (n) Abdurrahman Baasyir, (o) Abdurrahman Bashir). Address: Indonesia. Date of birth: (a) 16.11.1977, (b) 16.11.1974. Place of birth: (a) Solo, Indonesia; (b) Sukoharjo, Central Java, Indonesia. Nationality: Indonesian. Other information: (a) Senior Jemaah Islamiyah leader; (b) Fathers name is Abu Bakar Baasyir. Date of designation referred to in Article 2a(4)(b): 19.7.2011.; (b) Umar Patek (alias (a) Omar Patek, (b) Patek, (c) Pak Taek, (d) Umar Kecil, (e) Al Abu Syekh Al Zacky, (f) Umangis Mike. Address: (a) Indonesia, (b) Philippines. Date of birth: 1970. Place of birth: Central Java, Indonesia. Nationality: Indonesian. Other information: Senior member of Jemaah Islamiyah. Date of designation referred to in Article 2a(4)(b): 19.7.2011..